Citation Nr: 0101111	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right leg injury as a result gallbladder surgery by VA 
in May 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right leg 
injury as a result of gallbladder surgery in May 1995.  The 
Board remanded this decision to the RO in November 1999 for 
the purpose of conducting a personal hearing.  During the 
remand, the veteran indicated that he desired a personal 
hearing before a local hearing officer at the RO, which 
hearing was conducted in March 2000.  After issuance of a 
supplemental statement of the case in August 2000, the case 
was then returned to the Board for its appellate review. 

In a statement received by the RO in September 1999, the 
veteran listed five disabilities (depression/anxiety, chronic 
low back pain, hypertension, a hiatal hernia, and decreased 
vision) in addition to his right leg disability that is at 
issue.  It is not clear but the veteran may be seeking 
additional VA compensation benefits.  The Board refers this 
matter to the RO for clarification and any indicated action.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that 
infection is a recognized risk and complication of the 
cholecystectomy performed by VA on May 22, 1995; this risk or 
complication was explained to the veteran, who acknowledged 
such risk or complication in writing prior to the May 1995 
gallbladder surgery by VA. 

2.  The competent medical evidence of record does not 
demonstrate that the veteran's additional right leg 
disability was caused by VA hospital care or medical or 
surgical treatment or examination of the veteran, including a 
cholecystectomy performed on May 22, 1995. 
3.  The competent medical evidence of record does not 
demonstrate that the veteran's claimed additional right leg 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that it was proximately caused by an event not reasonably 
foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for a right leg injury as a result of 
gallbladder surgery by VA in May 1995, have not been met.  
38 U.S.C.A. § 1151 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right leg 
injury because he did not have a right leg problem prior to 
gallbladder surgery by VA in May 1995, his right leg was 
"damaged" by treatment at the VA Medical Center (VAMC), and 
he discovered the injury in the recovery room.  He further 
contends that he was released from the VAMC and "sent home 
with infection from the surgery."  He wrote that he called 
for his doctor, but the doctor did not call him back.  He 
subsequently wrote that he went to VA for them to "bore out 
the infection from his side", but they sent him back home, 
and VA Home Health visited one time, but did not "clean out 
his side". 

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in January 1998.  Because the 
claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 which became effective October 1, 1997 is 
the applicable statute in this case, and the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 is not 
applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

After a review of the evidence in this veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. 
§ 1151, for a right leg injury as a result of VA hospital 
care or medical or surgical treatment or examination, 
including gallbladder surgery by VA in May 1995, is not 
warranted for the following reasons.  First, the medical 
evidence of record demonstrates that infection is a 
recognized risk and complication of the cholecystectomy 
performed by VA on May 22, 1995, to which the veteran 
consented.  Second, there is no competent medical evidence to 
demonstrate that the veteran developed any complications from 
the infection or that additional right leg symptomatology was 
caused by VA hospital care or medical or surgical treatment 
or examination of the veteran, including a cholecystectomy 
performed by VA on May 22, 1995.  Third, there is no 
competent medical evidence of record to demonstrate that the 
veteran's additional right leg disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or that it was proximately caused 
by an event not reasonably foreseeable. 

The evidence in this veteran's case reflects that on May 15, 
1995, notably prior to the VA gall bladder surgery on May 22, 
1995, the veteran was noted to have peripheral vascular 
disease and acute cholecystitis.  On May 16, 1995, he was 
admitted to a VAMC for acute cholelithiasis, with complaints 
of one week of upper quadrant pain, among other symptoms, and 
was also noted to have mild pancreatitis.  On May 19, 1995, 
the diagnosis included gangrenous cholecystitis.  At that 
time the veteran's past medical history was noted to include 
peptic ulcer disease, vertigo/tinnitus, and peripheral 
vascular disease with bilateral aortic ileac occlusion.  
Examination of the extremities revealed no clubbing, 
cyanosis, or edema bilaterally, and neurologic examination 
showed no focal deficits.  The veteran was found to have 
right upper quadrant tenderness and an enlarged gallbladder.  

A "Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures" form 
reflects that the VAMC advised the veteran of the anticipated 
surgical procedure of making an abdominal incision to remove 
the gallbladder, and that the recognized risks and 
complications of this operation included, among other things, 
infection.  Because the veteran gave his informed consent for 
the VAMC to perform a cholecystectomy, the Board finds that 
the medical evidence of record demonstrates that infection is 
a recognized risk and complication of the cholecystectomy 
performed by VA on May 22, 1995.  This risk or complication 
was explained to the veteran, who acknowledged such risk or 
complication in writing prior to the May 1995 gallbladder 
surgery by VA.  Therefore, any subsequent "infections" of 
the surgical site, which the veteran experienced, may not be 
considered "additional disability" following the May 1995 
gallbladder surgery, and may not be considered an outcome of 
the gallbladder surgery that is not "reasonably 
foreseeable" as contemplated by the provisions of 
38 U.S.C.A. § 1151(a)(1)(B).  Moreover, there is no competent 
medical evidence of record which associates any of the 
complained of right leg symptomatology - reported variously 
as pain, burning, numbness, and weakness - to the May 1995 
gallbladder surgery, or to any other VA hospital care or 
medical or surgical treatment. 

The evidence further shows that an open cholecystectomy was 
performed on May 22, 1995 for removal of a necrotic 
gangrenous gallbladder.  The treatment records reflect that 
on May 22, 1995 the veteran complained of incision pain, and 
on May 23, 1995, and subsequently complained of pain, 
although the location of the pain was either not specified or 
was specifically indicated to be around the site of the 
surgical incision wound.  The veteran's various symptoms and 
complaints were recorded and monitored during the rest of the 
period of hospitalization, but none of the nursing notes or 
treatment notes include any complaints by the veteran of 
right leg or right thigh symptomatology, including pain, 
burning, weakness, or numbness.  The discharge summary of 
hospitalization reflects that the veteran did well post-
operatively, was afebrile, and vital signs were stable on 
discharge a week after surgery on May 29, 1995. 

VA outpatient treatment notes after discharge from 
hospitalization reflect that about three weeks later in June 
1995 the veteran complained of his right thigh (knee to hip) 
feeling numb, which he reported he had experienced since the 
May 1995 surgery.  The diagnosis was right leg paresthesias.  
A June 29, 1995 entry reflects the veteran's complaints of 
some thigh pain and numbness.  The VA examiner noted that the 
veteran had some infection of the cholecystectomy wound site, 
but offered the medical opinion that the veteran's leg pain 
seemed unrelated to gallbladder surgery.  A neurological 
consultation was requested for diagnosed paresthesia of the 
right thigh and buttock, and the diagnosis of lower extremity 
arterial occlusive disease was carried forward.  In October 
1996, the veteran was subsequently diagnosed with peripheral 
neuropathy, as well questionable disc disease.  
In what appears to be a July 1997 entry, the veteran 
complained of right lateral thigh pain and weakness, which 
was assessed as questionable sensory neuropathy associated 
with a disorder of the lumbosacral spine.  The examiner noted 
that an X-ray was needed to rule out compression, but that 
the veteran refused a MRI because of claustrophobia.  A July 
1997 neurological consultation reflects the veteran's 
reported one year history of right thigh burning and 
weakness, EMG and nerve conduction studies, and a clinical 
impression of "[d]iffuse nerve slowing possibly secondary to 
B12 deficiency," although, without further workup, the 
examiner could not rule out other causes of peripheral 
neuropathy which included metabolic disorder, heavy metal 
toxicity, or vitamin deficiency.  Notably, neither the 
diagnosed disability nor possible diagnoses included an 
opinion that they were caused by gallbladder surgery in May 
1995. 

A subsequent assessment in September 1997 noted the veteran's 
complaints of muscle weakness and constant aching pain of 
both legs, especially the right, and noted that the veteran 
had multiple red lesions of both legs, which the examiner 
associated with peripheral vascular disease.  A November 1997 
treatment entry also related the veteran's complaints of ache 
of the legs to his diagnosed peripheral vascular disease.  A 
January 1998 treatment entry reflects the veteran's 
complaints of lower extremity pain, greater on the right than 
the left, assessed as vascular insufficiency and neuralgia 
paresthetica.  An August 1998 entry associates the veteran's 
complaints of ongoing chronic and achy leg pain, mainly of 
the right leg, to diagnosed bilateral lower extremity 
insufficiency.  A January 1999 treatment entry reflects the 
veteran's complaints of leg pain, indicated to be associated 
with peripheral vascular disease.  However, the examiner then 
offered the medical opinion that the veteran's mild arterial 
insufficiency was asymptomatic, and that the pain symptoms 
are clearly not consistent with a vascular etiology. 

While the veteran does have additional disability following 
the May 1995 gallbladder surgery, the Board finds that the 
competent medical evidence of record does not demonstrate 
that the veteran's claimed additional right leg disability or 
claimed additional symptomatology was caused by VA hospital 
care or medical or surgical treatment or examination of the 
veteran, including a cholecystectomy performed on May 22, 
1995.  The various medical opinions of record attribute the 
symptomatology to either peripheral vascular disease (lower 
extremity insufficiency), questionable disc disease or 
compression of the lumbar spine, or B12 deficiency, or other 
possible causes of peripheral neuropathy which included 
metabolic disorder, heavy metal toxicity, or vitamin 
deficiency.  None of the symptomatology or diagnosed 
disorders have been related by competent medical opinion to 
VA hospital care or medical or surgical treatment, including 
the May 1995 gallbladder surgery; that is, none of the 
additional right leg disability is shown by competent medical 
evidence to have been caused by VA hospital care or medical 
or surgical treatment.  The June 29, 1995 entry specifically 
includes the medical opinion that the veteran's leg pain 
seemed unrelated to the May 1995 gallbladder surgery. 

Further, the Board finds that there is no competent medical 
evidence of record to demonstrate that the veteran's claimed 
additional right leg disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that it was proximately caused by an event 
not reasonably foreseeable.  With regard to the veteran's 
assertion that VA was somehow at fault in not providing him 
VA Home Health care, a Community Nurse Note dated June 16, 
1995 reflects that the veteran was seen and treated by a home 
health nurse, but the veteran would not permit her entry into 
his house, so she had to observe the veteran's daughter 
change the dressing.  A July 22, 1995 entry reflects that 
Home Health care was discontinued because the veteran refused 
entry into his house for treatment.  There is no medical 
opinion evidence of fault with regard to Home Health care, 
including the discontinuance of such care, and no evidence of 
causation between discontinuance of such care for treatment 
of the gallbladder surgical site wound and the veteran's 
right leg disability. 

The Board has considered the veteran's March 2000 personal 
hearing testimony that, prior to the May 1995 gallbladder 
surgery by VA, his right leg was fine, and that he believed 
that something "like a ray" was "fed into" his leg during 
the May 1995 gallbladder surgery and "burned the nerves 
up," thus causing severe burning of the right leg, including 
two marks on the leg, which he had when awoke from surgery, 
had when he left the hospital, and still had.  The veteran 
testified that while in the hospital he tried to get someone 
to see what was wrong with his right leg, but they would not 
send anyone.  He also testified that his current 
symptomatology included pain, tenderness and weakness.   The 
veteran's brother-in-law testified that when he picked up the 
veteran from the VAMC the veteran complained of a right leg 
problem (which symptoms he did not specify), that he did not 
observe any marks on the veteran's leg, and that thereafter 
the veteran would not go to the doctor for a week, 
experienced heartburn symptoms, and could not walk or get 
around.  

The Board has considered the lay statements of record, 
including the veteran's written statements and the hearing 
testimony of the veteran and his brother-in-law.  However, 
there must be probative medical nexus evidence of record to 
demonstrate that the additional disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or that an event was not 
reasonably foreseeable.  While the veteran and lay witnesses 
are competent to testify as to any symptomatology experienced 
or observed, at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

As there is no such probative medical evidence of record, and 
the medical opinion evidence of record weighs against the 
veteran's claim, the Board must find that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for a 
right leg injury as a result of VA hospital care or medical 
or surgical treatment or examination, including gallbladder 
surgery by VA in May 1995, have not been met.  While the 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to the issue on 
appeal, as the preponderance of the evidence is against the 
veteran's claim for compensation, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for a right leg injury as a result of gallbladder surgery by 
VA in May 1995, is denied. 


		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

